Citation Nr: 1508716	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for type II diabetes mellitus.

2.  Entitlement to service connection for skin cancer, claimed as due to herbicide exposure.

3.  Entitlement to service connection for testicular cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  Such service included service in the Republic of Vietnam, therefore he is presumed to have been exposed to herbicides during service.  (38 C.F.R. § 3.307(a)(6)(iii) (2014)).  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA).  See May 2011 Deferred Rating Decision; June 2011 decision notice letter.  VA has a duty to attempt to obtain SSA records when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Any SSA records pertaining to the Veteran must be requested prior to deciding all claims on appeal.

In addition, the record shows current diagnoses of basal cell carcinoma and testicular cancer.  Although these cancers are not subject to presumptive service connection as diseases associated with exposure to certain herbicide agents under 38 C.F.R. §§ 3.307 and 3.309, the Board must still determine whether service connection is warranted as directly due to service.  The Veteran has not yet been afforded examinations regarding his service connection claims for skin and testicular cancers.  Given the current diagnoses and the fact that he is presumed to have been exposed to herbicides during his service in Vietnam, he should be afforded VA examinations to obtain a medical opinion.


Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA any records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

2.  Then, schedule the Veteran for a VA examination to assist in determining the current nature and etiology of his skin disability.  The claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

After reviewing the claims file and examining the Veteran, the examiner is asked to:

a).  Indicate all skin disabilities found to present, to include skin cancer (see July 2007 dermatopathology report showing diagnosis of basal cell carcinoma, right shoulder).

b).  Then, determine whether it is as likely as not that any current skin disability, specifically to include skin cancer, is etiologically related to an event, injury, or disease in service, including his presumed herbicide exposure. 

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3.  Also, schedule the Veteran for a VA examination to determine the current nature and etiology of his testicular disability.  The claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

After reviewing the claims file and examining the Veteran, the examiner is asked to:

a).  Indicate all testicular disabilities found to present, to include testicular cancer (see November 2010 treatment report from Three Rivers Urology, PC. reflecting a history of embryonal carcinoma in left testicle, April 1984).  Specifically indicate any residuals from his testicular cancer.

b).  Then, determine whether it is as likely as not that any current testicular disability, specifically to include testicular cancer, is  etiologically related to an event, injury, or disease in service, including his presumed herbicide exposure. 

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4.  When the development requested has been completed, and compliance with the requested action is ensured, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

